 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT

10                        SOUTHERN DISTRICT OF CALIFORNIA

11
         QUIDEL CORPORATION,                                Case No. 16-cv-3059-BAS-AGS
12
                                           Plaintiff,       ORDER GRANTING IN PART
13                                                          PLAINTIFF’S MOTION FOR
                                                            SUMMARY JUDGMENT
14             v.
                                                            [ECF No. 268]
15       SIEMENS MEDICAL SOLUTIONS
         USA, INC., et al.,
16                                     Defendants.
17
18          Presently before the Court is Plaintiff Quidel Corporation’s Motion for (1)
19   Summary Judgment or, in the Alternative, Partial Summary Judgment as to All of
20   Defendant Siemens Healthcare Diagnostics Inc.’s Claims; and (2) Partial Summary
21   Judgment as to Defendants’ Unclean Hands Affirmative Defense. (“Mot.,” ECF No.
22   268.) Defendants Siemens Medical Solutions USA, Inc. and Siemens Healthcare
23   Diagnostics, Inc. filed an opposition to the Motion, (“Opp’n,” ECF No. 273), to
24   which Quidel filed a reply, (“Reply,” ECF No. 278).1 The Court finds this Motion
25
26   1
      Pursuant to this Court’s standing orders, the parties filed a joint statement of undisputed material
     facts along with the reply brief. (ECF No. 279.) The joint statement contains a total of three facts:
27   (1) Quidel filed its complaint; (2) Siemens filed a motion for summary judgment; and (3) the Court
     granted in part and denied in part Siemens’ motion. (Id.) The fact that the parties attest that they
28
     could agree on no substantive facts and merely presented the Court a timeline of with three filings

                                                     –1–
 1   suitable for determination on the papers and without oral argument. Civ. L. R.
 2   7.1(d)(1). For the reasons stated below, the Court GRANTS IN PART and DENIES
 3   IN PART the Motion.
 4   I.     BACKGROUND
 5          The Court detailed the factual background of this case in a prior order and does
 6   not repeat the full background here. (See ECF No. 254, at 2–4.) In short, Quidel and
 7   Siemens produce competing assays (blood tests) used for measuring thyroid
 8   stimulating immunoglobins, which can aid in the detection of Graves’ disease.
 9   Generally, there are two types of assays available to aid in the diagnosis of Graves’
10   disease: (1) TSH receptor antibody (TRAb) assays and (2) TSI only assays. TRAb
11   assays detect both stimulating and blocking thyroid immunoglobins (also known as
12   “TSI” and “TBI”), while TSI only assays detect only stimulating immunoglobins.
13   Quidel’s assay is called Thyretain and Siemens’ assay is called IMMULITE. The
14   crux of this matter lies in Siemens’ advertising of IMMULITE. In Quidel’s opinion,
15   IMMULITE “measures the binding of antibodies to the TSH receptor without
16   discrimination,” meaning it does not distinguish between stimulating or blocking
17   antibodies. However, Siemens advertised IMMULITE as a “TSI only” assay (i.e.
18   one that does distinguish between stimulating and blocking antibodies).
19          Quidel filed its original complaint against Defendant Siemens Medical
20   Solutions USA, Inc. Siemens Medical moved to dismiss the complaint, and Quidel
21   filed a timely first amended complaint. The amended complaint added Siemens
22   Healthcare as a defendant.2 Siemens moved to dismiss the amended complaint, and
23   the Court denied the motion. Siemens answered the complaint and later requested
24   leave to file an amended answer and counterclaims. The Court granted the motion.
25   Siemens filed an amended answer, and within the answer, asserted counterclaims and
26
27   that can be confirmed by the docket is offensive and unacceptable. The Court is disappointed that
     the parties’ attorneys were unable to work together on such a simple task.
28   2
       The Court refers to Defendants collectively as “Siemens.”

                                                   –2–
 1   affirmative defenses. (ECF No. 124.)
 2          Quidel moved to strike a portion of the counterclaims pursuant to California
 3   Code of Civil Procedure § 425.16, commonly known as the Anti-Strategic Lawsuits
 4   Against Public Participation (“Anti-SLAPP”) law. (ECF No. 141.) The Court
 5   granted the motion to strike but granted Siemens leave to file new counterclaims
 6   omitting the stricken material. (ECF No. 247.) The Court specified that in amending
 7   the counterclaims, Siemens “may not add any new counterclaims or allegations, and
 8   the only change it may make is to excise the allegations of protected activity the
 9   Court discusses in this Order.” Siemens filed an amended answer and counterclaims.
10   (“Answer & CC,” ECF No. 252.) Quidel then moved for sanctions against Siemens
11   because Siemens had added new allegations to its counterclaims. (ECF No. 257.)
12   The Court granted the motion, finding that Siemens had improperly added new
13   material in an attempt to bolster its counterclaims. (ECF No. 276.) The Court “will
14   not consider any material improperly added to Siemens’ amended counterclaims.”
15   (Id. at 3.)
16          Finally, the Court has already analyzed two motions for summary judgment.
17   The Court granted in part Siemens’ motion, finding that even if Siemens’ advertising
18   of IMMULITE was false, any false advertising was not material to the laboratories’
19   decision to purchase IMMULITE. The Court also found that issues of material fact
20   exist as to whether physicians are a part of the relevant market of purchasers of the
21   assays and whether physicians were deceived by the advertising of IMMULITE. The
22   Court also denied Siemens’ request for summary judgment as to its unclean hands
23   defense. (See ECF No. 254.)
24          In the present Motion, Quidel seeks summary judgment as to Siemens’
25   counterclaims of trade libel, abuse of process, and unfair competition, and as to the
26   affirmative defense of unclean hands.
27   II.    LEGAL STANDARD
28          Summary judgment is appropriate under Rule 56(c) where the moving party

                                             –3–
 1   demonstrates the absence of a genuine issue of material fact and entitlement to
 2   judgment as a matter of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477
 3   U.S. 317, 322 (1986). A fact is material when, under the governing substantive law,
 4   it could affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S.
 5   242, 248 (1986). A dispute about a material fact is genuine if “the evidence is such
 6   that a reasonable jury could return a verdict for the nonmoving party.” Id.
 7         A party seeking summary judgment always bears the initial burden of
 8   establishing the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
 9   The moving party can satisfy this burden in two ways: (1) by presenting evidence
10   that negates an essential element of the nonmoving party’s case; or (2) by
11   demonstrating that the nonmoving party failed to make a showing sufficient to
12   establish an element essential to that party’s case on which that party will bear the
13   burden of proof at trial. Id. at 322–23. “Disputes over irrelevant or unnecessary facts
14   will not preclude a grant of summary judgment.” T.W. Elec. Serv., Inc. v. Pac. Elec.
15   Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
16         If the moving party fails to discharge this initial burden, summary judgment
17   must be denied, and the court need not consider the nonmoving party’s evidence.
18   Adickes v. S.H. Kress & Co., 398 U.S. 144, 159–60 (1970). If the moving party
19   meets this initial burden, however, the nonmoving party cannot defeat summary
20   judgment merely by demonstrating “that there is some metaphysical doubt as to the
21   material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
22   586 (1986); Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995)
23   (“The mere existence of a scintilla of evidence in support of the non-moving party’s
24   position is not sufficient.” (citing Anderson, 477 U.S. at 242, 252)). Rather, the
25   nonmoving party must “go beyond the pleadings” and by “the depositions, answers
26   to interrogatories, and admissions on file,” designate “specific facts showing that
27   there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (quoting Fed. R. Civ. P.
28   56(e)).

                                              –4–
 1          When making this determination, the court must view all inferences drawn
 2   from the underlying facts in the light most favorable to the nonmoving party. See
 3   Matsushita, 475 U.S. at 587. “Credibility determinations, the weighing of the
 4   evidence, and the drawing of legitimate inferences from the facts are jury functions,
 5   not those of a judge, [when] he [or she] is ruling on a motion for summary judgment.”
 6   Anderson, 477 U.S. at 255.
 7   III.   ANALYSIS
 8          A.      Trade Libel Claim
 9          California law defines trade libel as “an intentional disparagement of the
10   quality of property [or a product], which results in pecuniary damage.” Erlich v.
11   Etner, 224 Cal. App. 2d 69, 73 (1964). The elements of trade libel are (1) a false
12   publication, (2) which induces others not to deal with the party, and (3) special
13   damages. Aetna Cas. & Surety Co. v. Centennial Ins. Co., 838 F.2d 346, 351 (9th
14   Cir. 1988).
15          In its trade label claim, Siemens alleges that Quidel published false statements
16   that are disparaging to Siemens and the IMMULITE assay. (Answer & CC ¶ 63.)
17   These false statements “induced Siemens’ prospective and existing customers to not
18   deal with it” which caused injury to Siemens. (Id. ¶¶ 65, 66.) Siemens further alleges
19   that it suffered damages of legal fees, lost sales and customers, and loss of reputation
20   and goodwill. (Id. at ¶¶ 10, 55, 61, 65–66.) Quidel moves for summary judgment
21   because Siemens has not sufficiently alleged and cannot prove special damages.
22   (Mot. at 6.)
23          Rule 9(g) establishes that special damages must be specifically stated. Fed. R.
24   Civ. P. 9(g). In its prior order, the Court noted that one court held that the defendant
25   sufficiently alleged special damages when it alleged lost market share as a result of
26   the plaintiff’s false online reviews. (ECF No. 247, at 18 (citing Swiss Am. Trading
27   Corp. v. Regal Assets, LLC, No. CV 14-4960 DDP (ASx), 2015 WL 631569, at *3
28   (C.D. Cal. Feb. 13, 2015)).) “But the breadth of cases require much more.” (Id.)

                                               –5–
 1         In Homeland Housewares, LLC v. Euro-Pro Operating LLC, No. CV 14-3954
 2   DDP (MANx), 2014 WL 6892141, at *4 (C.D. Cal. Nov. 5, 2014), the plaintiffs
 3   alleged special damages by alleging they suffered “general statements of economic
 4   loss” and requested $3 million total for all causes of action. The court held “to
 5   recover damages based on general business loss, Plaintiffs ‘should have alleged facts
 6   showing an established business, the amount of sales for a substantial period
 7   preceding the publication, the amount of sales subsequent to the publication, [and]
 8   facts showing that such loss in sales were the natural and probable result of such
 9   publication[.]’” Id. (quoting Isuzu Motors Ltd. v. Consumers Union of U.S., Inc., 12
10   F. Supp. 2d 1035, 1047 (C.D. Cal. 1998)). Because the plaintiffs had only generally
11   alleged “lost sales, market share, and customer goodwill,” they had not adequately
12   alleged special damages for trade libel. Id.; see also Franklin Fueling Sys., Inc. v.
13   Veeder-Root Co., No. S-09-580 FCD/JFM, 2009 WL 2462505, at *5 (E.D. Cal. Aug.
14   11, 2009). Further, courts have held if a plaintiff alleges lost sales, it must “identify
15   particular customers and transactions of which it was deprived as a result of the
16   libel.” Mann v. Quality Old Time Serv., Inc., 120 Cal. App. 4th 90, 109 (2004).
17         Siemens does not directly dispute the assertion that it has not presented
18   sufficient evidence of special damages. However, Siemens argues that its trade libel
19   claim does not require proof of special damages because the challenged statements
20   are libel per se. (Opp’n at 12.)
21         A statement is libel for se when it “is defamatory without the need for
22   explanatory matter such as an inducement, innuendo or other extrinsic
23   fact.” Overstock.com, Inc. v. Gradient Analytics, Inc., 151 Cal. App. 4th 688, 700
24   (2007) (citing Cal. Civ. Code § 45a). If a plaintiff adequately alleges and proves a
25   libel per se claim, it is unnecessary to prove special damages; rather, damage to
26   reputation is presumed. See Barnes-Hind, Inc. v. Superior Court, 181 Cal. App. 3d
27   377, 381 (1986). The issue thus becomes whether the concept of libel per se may
28   apply to trade libel claims. “Trade libel is generally distinguished from common-

                                               –6–
 1   law defamation and is said to connote ‘an intentional disparagement of the quality of
 2   property, which results in pecuniary damage to plaintiff.’ Libel per se, on the other
 3   hand, is based in common law defamation, and thus relates to the standing and
 4   reputation of the businessman as distinct from the quality of his or her goods.” Id.
 5   (citation omitted).
 6          In Peak Health Center v. Dorfman, No. 19-cv-4145-VKD, 2019 WL 5893188
 7   (N.D. Cal. Nov. 12, 2019), the defendant made a similar argument that Siemens
 8   makes here: that it need not allege special damages for its trade libel claim because
 9   “a claim for libel per se” does not require it. The court held, while it may be true that
10   libel per se does not require an allegation of special damages, “Peak Health has
11   chosen to pursue a claim for trade libel in its amended complaint, not libel per se—a
12   distinction recognized in [various] cases.” Id. at *6. The court cited Barnes-Hind as
13   well as Erlich, 224 Cal. App. 2d at 73, where the California Court of Appeal similarly
14   held: “plaintiff elected to proceed against Etner solely on the theory of trade
15   libel. . . . Trade libel is defined as an intentional disparagement of the quality of
16   property, which results in pecuniary damage to plaintiff. While [] general damages
17   are presumed in a libel of a businessman, this is not so in action for trade libel.” Id.
18   (citation omitted). Similarly, in Universal Grading Service v. eBay, Inc., No. C-09-
19   2755 RMW, 2011 WL 846060, at *10 (N.D. Cal. Mar. 8, 2011), the court held,
20   “plaintiffs cannot bypass the requirement to show special damages by now asserting
21   trade libel per se because the [the complaint] clearly alleges ‘common law trade
22   libel.’”
23          Indeed, there are courts that have found otherwise. The court in Theme
24   Productions, Inc. v. News Am. FSI, Inc., No. C-97-4617-VRW, 1998 U.S. Dist.
25   LEXIS 23560, at *20 (N.D. Cal. 1998) held, “[o]rdinarily, a cause of action for trade
26   libel requires at a minimum: (1) a publication; (2) which induces others not to deal
27   with plaintiff; and (3) special damages. A determination that a publication is libelous
28   per se negates the necessity of pleading special damages.” (citations omitted.) This

                                               –7–
 1   Court does not find such a holding to be supported and therefore disagrees. The
 2   Court finds Peak Health, Erlich, and Universal Grading to be well-reasoned and
 3   applicable. Like the defendant in Universal Grading, Siemens pled “trade libel under
 4   California common law.” (See Answer & CC at 30.) If Siemens had intended to
 5   plead trade libel per se, it could have done so. Without this, special damages are
 6   required. Because Siemens has failed to sufficiently plead special damages, let alone
 7   provide evidence supporting such damages them, the Court GRANTS Quidel’s
 8   Motion for Summary Judgment on the trade libel counterclaim.
 9         B.     Abuse of Process Claim
10         The California abuse of process tort has two elements: “(1) an ulterior motive;
11   and (2) a willful act in the use of process not proper in the regular conduct of the
12   proceedings.” Drum v. Bleau, Fox & Assocs., 107 Cal. App. 4th 1009, 132 (2003).
13   Simply filing or maintaining a lawsuit—even with an improper motive—is not
14   actionable. Silver v. Gold, 211 Cal. App. 3d 17 (Ct. App. 1989). The tort must
15   involve a misuse of the power of the court, or “an act done under the authority of the
16   court for the purpose of perpetrating an injustice.” Younger v. Solomon, 38 Cal. App.
17   3d 289, 297 (1974). There must be “an improper act outside the scope of judicial
18   proceedings[,]” Carlock v. RMP Fin., No. 03-cv-688 W (AJB), 2003 WL 24207625,
19   at *2 (S.D. Cal. Aug. 5, 2003), because “maintenance of a lawsuit . . . is not a proper
20   basis for an abuse of process action.” Oren Royal Oaks Venture v. Greenberg,
21   Bernhard, Weiss & Karma, Inc., 42 Cal. 3d 1157, 1168 (1986).
22         Siemens alleges that Quidel abused the process through its action of sending
23   its original complaint and amended complaint with letters to physicians and
24   laboratories, who are the parties’ customers. (Answer & CC ¶ 68.) The first issue is
25   whether these actions may form the basis of an abuse of process claim.
26         “[T]he essence of the [abuse of process] tort [is] . . . misuse of the power of
27   the court; it is an act done in the name of the court and under its authority for the
28   purpose of perpetrating an injustice.” Rusheen v. Cohen, 37 Cal. 4th 1048, 1057

                                              –8–
 1   (2006) (quoting Meadows v. Bakersfield S. & L. Assn., 250 Cal. App. 2d 749, 753
 2   (1967).) The tort “requires misuse of a judicial process.” Stolz v. Wong Commc’ns
 3   Ltd. P’ship, 25 Cal. App. 4th 1811, 1822 (1994). Quidel’s action of sending its own
 4   complaints, with a letter detailing Quidel’s opinions and research, to potential
 5   customers is not an act that uses “the power of the court[,]” nor was it done “in the
 6   name of the court” or “under its authority.” Therefore, the abuse of process claim is
 7   not proper here. Further, even if the tort applied to Quidel’s actions, the Court finds
 8   that Quidel is protected by the litigation privilege.
 9         The purpose of California’s litigation privilege “is to afford litigants . . . the
10   utmost freedom of access to the courts without fear of being harassed subsequently
11   by derivative tort actions.” Silberg v. Anderson, 50 Cal.3d 205 (1990). The litigation
12   privilege applies to any communication (1) made in a judicial proceeding; (2) by
13   litigants or other participants authorized by law; (3) to achieve the objects of the
14   litigation; and (4) that have some connection or logical relation to the action. Id.
15   “[W]hether a given communication is within the privilege is an issue of law, and not
16   fact.” Nguyen v. Proton Tech. Corp., 69 Cal. App. 4th 140, 147 (1999).
17         As to the first prong, the privilege pertains not only to statements made during
18   a trial, but also to steps taken before trial and statements made “to achieve the objects
19   of the litigation, even though the [statement] is made outside of the courtroom and
20   no function of the court or its officers is invoked.” Albertson v. Raboff, 46 Cal.2d
21   375, 381 (1956); see also Castaline v. Aaron Mueller Arts, No. C 09-2543 CRB,
22   2010 WL 583944, at *4 (N.D. Cal. Feb. 15, 2010) (finding plaintiff’s action of
23   sending the complaint to distributors satisfies the first prong “because the Complaint
24   relates to a judicial proceeding even though it was not made in the proceeding per
25   se”). Quidel’s acts of notifying potential customers that it believes IMMULITE is
26   falsely advertised serves the “objects of the litigation” of preventing the sale of
27   falsely advertised products. The first prong is met. Next, the second prong is
28   satisfied because the action of sending the complaints and letters was performed by

                                               –9–
 1   Quidel, who is a party to the suit.
 2          The California Supreme Court has characterized the third prong of the test as
 3   being “simply part of” the fourth. Silberg, 50 Cal. 3d at 219–20. Under the fourth
 4   prong, “other participants authorized by law” include non-parties who have a
 5   “substantial interest in the outcome of the pending litigation.” Castaline, 2010 WL
 6   583944, at *4. In Youngevity International Corp. v. Smith, Youngevity issued a press
 7   release to a trade publication announcing the initiation of the litigation. No. 16-cv-
 8   704-BTM-JLB, 2017 WL 6389776, at *3 (S.D. Cal. Dec. 13, 2017), aff’d in part,
 9   rev’d in part, dismissed in part sub nom. Youngevity Int’l Corp. v. Andreoli, 749 F.
10   App’x 634 (9th Cir. 2019). Judge Moskowitz found that the litigation privilege did
11   not apply to the republication of the complaint to non-participating third parties. He
12   reasoned, “[t]hough out-of-court statements may fall within the protections of the
13   litigation privilege, here, there is no indication that the republication to a non-
14   participating party functioned as a necessary step in the litigation process.” Id. at *7.
15   The Ninth Circuit disagreed, finding that Youngevity’s press release which
16   summarized the complaint is protected speech. Youngevity Int’l Corp. v. Andreoli,
17   749 F. App’x 634 (9th Cir. 2019). The panel reasoned that the litigation privilege
18   “applies to communications made in judicial proceedings and extends to
19   communications regarding such judicial proceedings made to people with ‘a
20   substantial interest in the outcome of the pending litigation.’” Id. at 635 (citations
21   omitted).3
22
23
     3
       In arguing the privilege does not apply, Siemens points to Rothman v. Jackson, 49 Cal. App. 4th
24   1134 (1996). There, the court concluded that, to be sufficiently in furtherance of the litigation, the
25   communication must “function intrinsically, and apart from any consideration of the speaker’s
     intent, to advance a litigant’s case.” Id. at 1143. “Statements to persons with no connection to a
26   case are not covered by the litigation privilege.”                A communication must have
     a “functional connection” to the litigation, meaning that the communicative act “must function as
27   a necessary or useful step in the litigation process and must serve its purposes.” Id. While the
     district court in Youngevity analyzed whether the communication served as a “necessary step” in
28
     the litigation pursuant to Rothman, the Ninth Circuit did not. Siemens appears to argue that the

                                                     – 10 –
 1          The case Tri-Star Electronics International, Inc. v. Preci-Dip Durtal SA, No.
 2   CV 08-4226 GAF (AJWx) 2011 WL 13176071 (C.D. Cal. May 27, 2100) is also
 3   instructive. There, the plaintiff sued for patent infringement. Plaintiff then sent
 4   letters to defendant’s customers and distributors informing them of the complaint and
 5   the alleged infringement. The court found the litigation privilege applies to the
 6   communications. Id. at *7. The letter served “‘the objects of the litigation,’ i.e.
 7   preventing continued infringement of” the patent. Id. (citation omitted).                     The
 8   recipients had a substantial outcome in the pending litigation because they could be
 9   exposed to potential liability for the patent depending on the outcome of the
10   litigation. Id. at *8. The act was a necessary and useful step in the litigation process
11   because it pertained directly to the subject matter of the lawsuit and served to deter
12   the continued infringement of the patent. Id.
13          Similarly, in Epistar Corp. v. Philips Lumileds Lighting Co., No. C 07-5194
14   CW, 2008 WL 3930030 (N.D. Cal. Aug. 26, 2008), the plaintiff alleged that the
15   defendant sent false and misleading letters that misled plaintiff’s customers into
16   believing that plaintiff’s products infringe patents. Defendant claimed its conduct
17   was protected by the litigation privilege. Id. at *6. The court found that the
18   customers have a substantial interest in the proceeding, as they “purchased
19   [plaintiff’s] products, incorporated them into their own and intended to import those
20   products.” Id. at *7. The letters are protected by the litigation privilege. Id.; see
21   also Weiland Sliding Doors & Windows, Inc. v. Panda Windows & Doors, Inc., 814
22   F. Supp. 2d 1033, 1041 (S.D. Cal. 2011) (holding the recipients of plaintiff’s press
23   release which detailed the lawsuit and the alleged infringement have a substantial
24   interest in the outcome of the pending litigation because those considering buying
25   the products would want to know whether the products are effective).
26          These cases are applicable here. The customers who received the complaint
27
     Ninth Circuit holding is incorrect and incomplete, (see Opp’n at 16 n.9) but this Court is bound by
28
     and follows the Ninth Circuit precedent.

                                                    – 11 –
 1   and letters from Quidel have a substantial interest in the litigation. Quidel is alleging
 2   that Siemens’ assay is falsely advertised, and the purchasers of that assay are
 3   interested in the efficacy of it. As a final note, “[a]ny doubt about whether the
 4   privilege applies is resolved in favor of applying it.” Kashian v. Harriman, 98 Cal.
 5   App. 4th 892, 913 (2002). Therefore, because all of the Silberg prongs are met, the
 6   litigation privilege applies to Quidel’s acts of sending the complaint and letter to the
 7   customers. The Court GRANTS Quidel’s Motion for Summary Judgment as to the
 8   abuse of process counterclaim.
 9         C.     Unfair Competition Claims
10         Siemens claims Quidel violated California’s Unfair Competition Law
11   (“UCL”) through its unlawful and unfair practices. Siemens alleges Quidel engaged
12   in unlawful practices by violating (1) the False Claims Act (31 U.S.C. § 3729); (2)
13   California common law prohibition against trade libel; and (3) California’s False
14   Claims Act (Cal. Gov’t Code § 12651). Siemens also alleges Quidel engaged in
15   unfair practices through its misrepresentations regarding Thyretain. (Answer & CC
16   ¶¶ 59–60.) Quidel moves for summary judgment on a number of grounds, the first
17   being standing.
18         To establish standing under the UCL, a party must demonstrate that it
19   “suffered injury in fact and [ ] lost money or property as a result of the unfair
20   competition.” Cal. Bus. & Prof. Code § 17204. Quidel moves for summary
21   judgment on this claim because Siemens has no “evidence that it lost any money or
22   property as a result of Quidel’s alleged unfair competition.” (Mot. at 15.) Siemens
23   disagrees, noting it has alleged that it “suffered economic injury in the form of
24   ‘harmed business reputation, lost goodwill, and lost sales.’” (Opp’n at 17 (quoting
25   Answer & CC ¶ 61).)
26         A party’s burden, in any standing inquiry, must be supported “with the manner
27   and degree of evidence required at the successive stages of litigation.” Lujan v. Defs.
28   of Wildlife, 504 U.S. 555, 561 (1992). “To survive a motion for summary judgement,

                                               – 12 –
 1   a [party] need not definitively establish standing. Rather, [it is] only required to set
 2   forth sufficient evidence to create a genuine issue of material fact concerning such
 3   requirements.” Murphy v. Best Buy Stores, L.P., 690 F. App’x 553, 554–55 (9th Cir.
 4   2017).
 5          Here, while Siemens has certainly alleged that it has been injured by Quidel’s
 6   actions, it has not pointed to one piece of evidence showing said harm. Instead, it
 7   contends it “has alleged and will prove at trial” economic injury, and cites four cases
 8   in support of its assertion that this is sufficient. (Opp’n at 17.) But in those four
 9   cases, the courts were addressing motions to dismiss, and found that the defendants
10   there had sufficiently alleged injury at that stage. This authority does not support
11   Siemens in its attempt here to survive summary judgment. See In re Actimmune
12   Mktg. Litig., No. C 08-2376 MHP, 2010 WL 3563491, at *11 (N.D. Cal. Sept. 1,
13   2010) (granting defendant’s motion to dismiss a UCL claim predicated on a violation
14   of the False Claims Act because plaintiff had not alleged how it was injured “as a
15   result of” the conduct). Because Siemens has not pointed to any evidence that would
16   create an issue of fact as to whether it has suffered an injury (and thus has standing),
17   the Court GRANTS Quidel’s Motion for Summary Judgment on the unfair
18   competition counterclaim.4
19          D.     Unclean Hands Defense
20          Siemens claims Quidel’s conduct is barred by its unclean hands. Specifically,
21   Siemens argues Quidel engages in false and misleading advertising in a variety of
22   ways: first, because it advertises Thyretain as “TSI-only” when the assay detects both
23   TSI and TBI and “may lead to misdiagnosis.” (Answer & CC at 8–9.) Second,
24   Siemens claims that Quidel tells the parties’ customers to use the incorrect
25   reimbursement code when using Thyretain so that Quidel may gain more profit. (Id.
26   at 9.) Third, Siemens claims Quidel advertises Thyretain as an assay that provides
27
     4
      Because the Court grants the Motion for Summary Judgment as to the three counterclaims, it does
28
     not address Quidel’s argument that the claims are partially barred by statutes of limitations.

                                                  – 13 –
 1   results within three to four hours but the true time for results is eighteen to twenty-
 2   one hours. (Id.)
 3         There is no dispute that “[u]nclean hands is a defense to a Lanham Act
 4   infringement suit.” Fuddruckers, Inc. v. Doc’s B.R. Others, Inc., 826 F.2d 837, 847
 5   (9th Cir. 1987) (citations omitted). To prevail, “the defendant must demonstrate that
 6   the plaintiff’s conduct is inequitable and that the conduct relates to the subject matter
 7   of its claims.” Id. (citation omitted).
 8                1.     Siemens’ Harm
 9         First, Quidel argues it is entitled to summary judgment on this affirmative
10   defense because Siemens has no evidence that it was harmed as a result of Quidel’s
11   conduct. (Mot. at 20.) Siemens disagrees that such evidence is necessary for an
12   unclean hands defense. Both parties cite cases in their favor. See Metro-Goldwyn-
13   Mayer Studios, Inc. v. Grokster, Ltd., 518 F. Supp. 2d 1197, 1222–23 (C.D. Cal.
14   2007) (“To establish unclean hands, a defendant must demonstrate (1) inequitable
15   conduct by the plaintiff; (2) that the plaintiff’s conduct directly relates to the claim
16   which it has asserted against the defendant; and (3) plaintiff’s conduct injured the
17   defendant.”); contra Intamin, Ltd. v. Magnetar Techs. Corp., 623 F. Supp. 2d 1055,
18   1075 (C.D. Cal. 2009) (holding it is inconsistent with controlling Supreme Court,
19   Federal Circuit and Ninth Circuit authority to require the defendant to “additionally
20   demonstrate that it was injured or prejudice by [plaintiff’s] conduct” to establish
21   unclean hands”). The Court agrees with Intamin that there is a clear two-part test for
22   unclean hands, and a third requirement of harm has not been definitively established.
23   See TrafficSchool.com v. Edriver Inc., 653 F.3d 820, 833 (9th Cir. 2011) (applying
24   two-part test); Fuddruckers, 826 F.2d at 847 (same). Therefore, the Court declines
25   to issue summary judgment on this ground. The Court now turns to the specific
26   allegations behind the unclean hand defense.
27
28   ///

                                               – 14 –
 1                2.    Quidel’s Allegedly False Advertising of Thyretain as TSI
 2                      Only
 3         In its prior summary judgment motion, Siemens argued that the Court should
 4   grant summary judgement in its favor due to Quidel’s unclean hands, specifically
 5   with respect to its allegedly false advertising of Thyretain as a TSI only assay. The
 6   Court found there to be “evidence on both sides of the argument” as to whether it is
 7   “literally false” for Quidel to call Thyretain a TSI only assay. (ECF No. 254, at 19.)
 8   “Given this dispute of material fact, the Court cannot determine at this stage whether
 9   Plaintiff’s advertising is false; therefore, the Court cannot determine whether
10   Plaintiff has unclean hands due to its advertising of Thyretain as a ‘TSI only assay.’”
11   (Id.) The same holding applies here, and the Court DENIES summary judgment for
12   this specific unclean hands allegation.
13                3.    Quidel’s     Allegedly     False   Advertising    of   Thyretain’s
14                      Reimbursement Code
15         Siemens alleges that Quidel advises customers that they may submit claims to
16   Medicare for the use of Thyretain under the Current Procedural Terminology
17   (“CPT”) code 84445. Siemens alleges that because Thyretain is a “qualitative”
18   assay, it is not entitled to the higher reimbursement under code 84445, which is
19   available for only “quantitative” assays. (Answer & CC at 8–9.) The Court also
20   previously analyzed this claim. It recognized that the unclean hands defense is not
21   designed so a party may bring up “misconduct in the abstract, unrelated to the claim
22   to which it is asserted as a defense.” Republic Molding Corp. v. B.W. Photo Utils.,
23   319 F.2d 347, 349 (9th Cir. 1963). “Because the Court grants judgment as to
24   Plaintiff’s claims regarding the laboratories in this Order, Defendants’ unclean hands
25   claim no longer is related to the claims at issue. Defendants claim Plaintiff told
26   laboratories to use the wrong billing code, and thus profited more than it should have.
27   This defense is not sufficiently related to what is left of Plaintiff’s case after this
28   Order.” (ECF No. 254, at 20.) As noted above, whether physicians were deceived

                                               – 15 –
 1   by Siemens’ advertising is still an issue in this case. Siemens now argues that Quidel
 2   also misled physicians because it “blanketed laboratories and physician offices with
 3   letters claiming that the ‘Thyretain test is available from most national reference labs
 4   by ordering CPT code 84445.’” (Opp’n at 7.) Siemens points to many documents,
 5   one being a pamphlet answering frequently asked questions about Thyretain.
 6   (Exhibit 30 to Haas Decl., ECF No. 273-3, at 93.) The pamphlet notes that the CPT
 7   code for Thyretain is 84445. (Id.) Another document, entitled “Important Graves’
 8   Disease Facts” also provides information about Thyretain, and similarly states that
 9   one may order Thyretain from a lab by using CPT code 84445. (Exhibit 27 to Haas
10   Decl., ECF No. 273-3, at 2.) Quidel does not directly respond to the allegation
11   regarding the CPT code or explain why 84445 is the correct code for Thyretain.
12         The Court first finds that Siemens’ claim that Quidel is using an incorrect
13   reimbursement code is related to claims that Quidel asserts. Fuddruckers, Inc., 826
14   F.2d at 847 (holding for the unclean hands affirmative defense, “the defendant must
15   demonstrate that the plaintiff’s conduct is inequitable and that the conduct relates to
16   the subject matter of its claims”).     Quidel asserts that Siemens’ marketing of
17   IMMULITE “as detecting TSI only may lead to reimbursement that should be
18   reserved for TSI only assays because true TSI only assays are reimbursed at higher
19   rates than assays that cannot differentiate between” TSI and TBI. (First Amended
20   Complaint, “FAC,” ECF No. 12 ¶ 18.) And the Court has already determined that
21   there is an issue of material fact as to whether physicians are in the relevant market.
22   (ECF No. 254, at 16.) Therefore, whether Quidel misled physicians by advertising
23   that CPT code 8445 is appropriate for Thyretain is a question of fact. Whether Quidel
24   has unclean hands due to its advertising of this code is also a question of fact, and
25   the Court DENIES the Motion for Summary Judgment as to this unclean hands
26   allegation.
27
28   ///

                                              – 16 –
 1                4.     Quidel’s Allegedly False Advertising of Thyretain As
 2                       Producing Results in Three to Four Hours
 3         Siemens alleges Quidel incorrectly advertises Thyretain as producing results
 4   in three to four hours. (Answer & CC at 10.) Quidel argues this claim is now
 5   irrelevant because it only relates to the claims regarding the laboratories (which have
 6   been dismissed). (Mot. at 21 (“It is the laboratories that run the test and would be
 7   concerned about run time.”).) Siemens responds that this claim remains viable
 8   because Quidel “advanced the same wrongful reimbursement statements to
 9   physicians that it made to laboratories.” (Opp’n at 24.) Siemens produced a
10   screenshot from Quidel’s website that provides information about Thyretain.
11   (Exhibit 43 to Haas Decl., ECF No. 273-3, at 266.) The website states, “Thyretain
12   specifically detects TSI in a user-friendly format. . . . Results in 3 to 4 hours assures
13   a quick turnaround time in the lab.” (Id.) The Court agrees that because this
14   statement was on Quidel’s website and widely available, it is possible that physicians
15   were exposed to the information and Siemens’ claim is thus relevant.
16         Dr. Lollar testified that to get the results for Thyretain, first the cells grow for
17   fifteen to eighteen hours, then one “add[s] the serum and controls, and allow[s] it to
18   react” for three hours. (Exhibit 5 to Haas Decl., ECF No. 273-2, at 128:16–24.) He
19   clarifies that “after you add the specimen[,]” results are available in three hours, but
20   the full, overall time is eighteen to twenty-one hours. (Id. at 121:1–19; 178:23–
21   179:25.) Dr. Maio testified to the same. (Exhibit 17 to Haas Decl., ECF No. 273-2,
22   at 108:11–109:10 (testifying that the assay takes about twenty-one hours “if you
23   count the cell seeding” overnight).
24         And indeed, Quidel does not disagree that the cells must be cultured overnight.
25   The Court finds that given this evidence, there is a question of material fact as to
26   whether Quidel’s advertising Thyretain with the claim: “Results in 3 to 4 hours
27   assures a quick turnaround time in the lab” is misleading. Doctors and laboratories
28   who will be recommending or using the assay would want the full picture and know

                                               – 17 –
 1   the amount of work that must take place before Thyretain produces results. The
 2   Court DENIES Quidel’s Motion for Summary Judgment as it relates to this assertion
 3   of unclean hands by Siemens.
 4   IV.   CONCLUSION
 5         For the foregoing reasons, the Court GRANTS IN PART and DENIES IN
 6   PART Quidel’s Motion for Summary Judgment. Specifically, the Court grants the
 7   Motion for Summary Judgment as to the three affirmative defenses. The Court grants
 8   in part the Motion for Summary Judgment as to the unclean hands counterclaim, as
 9   detailed above.
10         Subject to the Order of the Chief Judge No. 18, In re Suspension of Jury Trials
11   and Other Proceedings During the Covid-19 Public Emergency (S.D. Cal. Mar. 17,
12   2020), the Court orders the parties to contact the Magistrate Judge’s chambers to
13   reset their mandatory settlement conference. Upon conclusion of this conference,
14   the parties shall coordinate with the Magistrate Judge to set new dates for a pretrial
15   conference and trial.
16         IT IS SO ORDERED.
17   DATED: April 9, 2020
18
19
20
21
22
23
24
25
26
27
28

                                             – 18 –
